Citation Nr: 1612825	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-47 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to August 1998; she also had service in the United States Navy Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the Veteran's claim for additional development in June 2013.  The additional development has been completed and a supplemental statement of the case was issued in January 2014.  The case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  



FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that bilateral bunions of the feet existed prior to service.  

2.  The preexisting bilateral bunions of the feet did not increase in severity during service.


CONCLUSION OF LAW

Bilateral bunions clearly and unmistakably preexisted service and were not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2008 and February 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claim. 

The Veteran was also afforded VA examinations responsive to the claim for service connection of a foot disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Under C.F.R. § 3.304 (b), a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran indicated on her pre-service medical history report in December 1994 that she did not have any foot trouble.  The December 1994 pre-service medical examination report reflects that it was noted that the Veteran had mild pes planus, asymptomatic, and mild hallux valgus with bunions.  She complained in September 1995 of increased foot pain with boots and running; bilateral bunions were diagnosed.  The Veteran complained on podiatry examination in May 1998 of a lifetime history of bilateral bunions with increased discomfort.  She noted foot pain in the left plantar sole area for the previous month, status post wearing high heel shoes.  The diagnoses were left foot 2nd to 4th head metatarsalgia; bilateral hallux valgus/bunion deformity of the 1st metatarsophalangeal joint, asymptomatic; and bilateral mod+ pronation.  The Veteran complained on her June 1998 separation medical history report of bilateral foot pain secondary to bunions; her feet were noted to be normal on medical examination in June 1998.  

VA treatment records reflect that the Veteran had a history of complaints of foot pain and a bunionectomy in 2002.  An April 2009 podiatry consultation record reflects that the Veteran reported a history of bunions beginning in the early 1990s and denied a history of injury to the feet.  Physical examination showed pronation and orthotics were prescribed.

A VA examination was conducted in November 2009.  The Veteran complained of preexisting bunions that were worsened in service by the boots she had to wear and by marching.  After review of the claims file and examination of the Veteran, the examiner diagnosed hallux valgus, bilateral status post repair, with bilateral bunions.  The examiner concluded that it was less likely as not that the Veteran's preexisting foot condition was permanently aggravated by service because she had hallux valgus on entrance examination and because separation examination indicated normal feet with complaints of bilateral foot pain secondary to bunions.

As previously mentioned, the Veteran's claim was remanded in June 2013 for a VA medical opinion.  In August 2013, a VA physician opined that the Veteran's pre-existing bunions were not permanently aggravated by her service.  In support of his conclusion, the VA examiner noted that the Veteran's service treatment records were silent for a significant injury to either foot, or for chronicity of treatment, indicative of significant worsening of the bunions.  In November 2013, the VA examiner clarified that he reviewed the Veteran's claims file, VA treatment records, and service treatment records prior to issuing the opinion.

The Board finds that, because there is medical evidence of preexisting bunions at service entrance in August 1995, the presumption of soundness on service entrance does not arise.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's bilateral bunions did not increase in severity during service or that any increase was due to the natural progress of the disease.  

In this case, there is clear and unmistakable evidence that the bilateral bunions were not aggravated by service.  The Board finds that there is no competent evidence that the Veteran's bilateral bunions worsened beyond the natural progression during her period of active service.  In this regard, the Board points out that, in seeking treatment for her bunions during service, she did not allege a history of injury or increase in severity during service.  The Board acknowledges that she had complaints with wearing boots and running in September 1995, but points out that she did not make any additional complaints until May 1998.  At that time, she attributed her increased bunion pain to wearing high heel shoes.  

Moreover, the November 2009 VA examination report and August 2013 VA opinion indicate that there was no evidence of aggravation by service.  The VA examiners pointed out that it was unlikely that the Veteran's bunions permanently worsened beyond that of natural progression during service in the absence of an injury or chronicity of complaints.  This determination is consistent with the separation examination report that indicated that evaluation of her feet was normal.   Here, we find that there is clear and unmistakable evidence that her bilateral bunions were not aggravated during service.

The Board acknowledges that the Veteran was asymptomatic at entrance, and reported a history of foot pain secondary to bunions at separation, but points out that the Veteran's bunions were in fact noted on the entrance examination report and that there were no related findings upon physical examination at separation.  Nevertheless, Board points out that there is no indication that her bilateral bunions increased in severity during service other than the Veteran's unsubstantiated lay statements.  The Board reiterates that there is no evidence or assertion of an injury during service, and that other than an initial complaint of pain in September 1995, the Veteran's only other complaints related to her feet was after she wore high heels; notably, she did not complain of increased foot pain due to event or injury related to her service.

The Veteran is competent to report that she experienced bunions and foot pain during and since her service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether an appellant's particular disability is the type of disability for which lay evidence is competent).
However, to the extent that there is argument regarding the an increase in severity beyond the natural progression of the disability or aggravation of bilateral bunions related to an in-service event, injury, or illness, the medical evidence of the November 2009 VA examination report and August 2013 VA opinion report, prepared by skilled examiners, are far more probative and credible than rather generic statements on the part of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The VA examiners' opinions are specific, and well-reasoned; the VA examiners found that the Veteran's bilateral bunions have no etiological relationship to her service, and that her bunions were not aggravated beyond the normal progression by the Veteran's service.   The November 2009 and August 2013 VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In this regard, the Board notes that the Veteran, in seeking treatment for her bunions following service, did not associate her bilateral bunions with her service.  The Board again reiterates that the Veteran denied an injury to her feet in service to her treating providers at VA; in fact, VA treatment records indicate that she made no assertions between post-service complaints related to her feet and her active service.  To the extent that she now reports that there was aggravation, such post-service comments, made in support of a claim for monetary benefits, are inconsistent with the more probative evidence of record, and are not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  

Likewise, the November 2009 and August 2013 VA examiners found that the lack of chronic complaints related to her feet in service clearly indicated a lack of permanent worsening of her bilateral bunions.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   Thus, there is clear and unmistakable evidence that the Veteran's bilateral bunions preexisted service and were not aggravated by service.  

The post-service evidence, coupled with the service treatment records, constitutes clear and unmistakable evidence that there was no aggravation.  In short, the totality of the evidence indicates that the Veteran's bilateral bunions clearly and unmistakably did not worsen beyond a normal progression during service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection of bilateral bunions.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for bilateral bunions of the feet is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


